DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (Fig. 1-6) in the reply filed on 03/11/2022 is acknowledged. Claims 8-10 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Clams 1-7, 11, and 16-20 are pending and currently under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the one retainer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the one retainer” has been interpreted as the at least one retainer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 11, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher (US 20040040875).
Regarding claim 1, Gallagher discloses a clip cartridge (100, see Fig. 2A) comprising: a housing (131) including a body having side walls (side walls 135,137, 139, and 141, see Fig. 2A) defining a central cavity and a plurality of dividing walls (161) extending across the central cavity, each of the plurality of dividing walls defining a transverse axis and forming a clip recess (111) within the central cavity with an adjacent one of the plurality of dividing walls (each pair of adjacent transverse walls 161 define a respective clip compartment 111, see Fig. 2A and paragraph [0051]), and a support member (225) positioned within each of the clip recesses (each clip compartment 111 includes a clip supporting element 225, see Fig. 4 and paragraph [0055]), the support member including a first support surface (229) and a second support surface (233); a 
Regarding claim 4, Gallagher discloses the clip cartridge of claim 1, wherein the at least one retainer includes side walls (253, see Fig. 9) and a top wall (254), the side walls and the top wall defining a cavity (side walls 253 and top wall 254 define a cavity, see Fig. 9) configured to receive an upper end of the housing (since the retainer 250 mounts into the base such that apertures 255 are fitted to posts 151 of the housing 131, 
Regarding claim 5, Gallagher discloses the clip cartridge of claim 4, wherein the top wall (254, see Fig. 9) of the at least one retainer (250) includes openings (255) and the housing includes a top surface having protrusions (151, see Fig. 6), the protrusions received within the openings to secure the at least one retainer to the housing (posts 151 of the housing 131 are received within apertures 255 to secure the retainer to the housing, see paragraph [0059]).
Regarding claim 7, Gallagher discloses the clip cartridge of claim 1, wherein the bodies of the housing and of the at least one retainer are rectangular (the bodies of the housing 131 and the retainer 250 are rectangular, see Fig. 5 and 9).
Regarding claim 11, Gallagher discloses the clip cartridge of claim 1, wherein the at least one retainer is formed of a translucent material (the retainer 250 is constructed from a clear or translucent material, see paragraph [0059]).
Regarding claim 16, Gallagher discloses a clip cartridge (100, see Fig. 2A) comprising: a housing (131) including a body having side walls (side walls 135,137, 139, and 141, see Fig. 2A) defining a central cavity and a plurality of dividing walls (161) extending across the central cavity, each of the plurality of dividing walls defining a transverse axis and forming a clip recess (111) within the central cavity with an adjacent one of the plurality of dividing walls (each pair of adjacent transverse walls 161 define a respective clip compartment 111, see Fig. 2A and paragraph [0051]), and a support member (225) positioned within each of the clip recesses (each clip compartment 111 includes a clip supporting element 225, see Fig. 4 and paragraph [0055]), the support 
Regarding claim 18, Gallagher discloses the clip cartridge of claim 16, wherein the at least one retainer includes side walls (253, see Fig. 9) and a top wall (254), the side walls and the top wall defining a cavity (side walls 253 and top wall 254 define a cavity, see Fig. 9) configured to receive an upper end of the housing (since the retainer 250 mounts into the base such that apertures 255 are fitted to posts 151 of the housing 131, the upper end of the housing is necessarily received in the cavity of the retainer 250, see paragraph [0059]).

Regarding claim 20, Gallagher discloses the clip cartridge of claim 16, wherein the retainer includes side walls (253, see Fig. 9) and a top wall (254) that define a cavity (side walls 253 and top wall 254 define a cavity, see Fig. 9) that receives an upper end of the housing, the top wall of the retainer defining openings (255) and the housing including a top surface having protrusions (151, see Fig. 6), the protrusions received within the openings to secure the retainer to the housing (posts 151 of the housing 131 are received within apertures 255 to secure the retainer to the housing, see paragraph [0059]).
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peiffer (US 4936447).
Regarding claim 1, Peiffer discloses a clip cartridge (10, see Fig. 1-4 and col. 6, line 61- col. 7, line 8) comprising: a housing (12) including a body having side walls (side walls define the rectangular shape of the base 12, see Fig. 1) defining a central cavity and a plurality of dividing walls (26) extending across the central cavity, each of the plurality of dividing walls defining a transverse axis and forming a clip recess (14) within the central cavity with an adjacent one of the plurality of dividing walls (the compartments 14 are formed by walls 26, see col. 6, line 61- col. 7, line 8) , and a support member (50, see Fig. 10) positioned within each of the clip recesses (the pedestals 50 are positioned within each clip compartment 14, see Fig. 4), the support member including a first support surface and a second support surface (see annotated 

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claim 1 above, and further in view of Disch (US 8839954).
Regarding claim 3, Gallagher discloses the clip cartridge of claim 1. Gallagher fails to disclose each of the support members includes spacers positioned between the dividing walls, the spacers defining a slot configured to receive a clip of the plurality of clips, the first and second support surfaces positioned within the slot.
Disch, in the same field of art, teaches a clip cartridge (10, see Fig. 1) with clip recesses (12) formed by adjacent dividing walls (70). Each clip recess (12) has a support member (bearing element 74 and the inner face of the dividing wall 70 which is connected to the bearing element 74, see Fig. 1) having first and second support surfaces (76, see Fig. 3) as well as spacers (104, see Fig. 4) positioned between the dividing walls, the spacers defining a slot (the space between each pair of projections 104, see Fig. 4) configured to receive a clip, the first and second support surfaces positioned within the slot (the first and second support surfaces 76 of the bearing .
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher as applied to claims 1 and 16 above, and further in view of Cannady (US 20090152147).
Regarding claims 6 and 17, Gallagher discloses the clip cartridge of claims 1 and 16, wherein the retainer (250, see Fig. 9) includes a body (frame structure 253) that defines an opening (frame structure 253 defines an opening with the top wall 254, see Fig. 9) that is aligned with the central cavity of the housing (the opening of the retainer is aligned with the central cavity since the retainer 250 is fitted within the central cavity of the housing 131, see Fig. 10). Gallagher fails to teach the body including a plurality of resilient strips that extend across the opening, each of the resilient strips supporting the tabs and being aligned with a respective one of the plurality of dividing walls. 
Cannady, in the same field of art, teaches a clip cartridge (10, see Fig. 1) with a housing (12) having a central cavity, a retainer (22, see Fig. 5A-5B) having an opening with a plurality of resilient strips (20) that extend across the opening, each of the resilient strips supporting tabs (68) and being aligned with a respective one of the plurality of dividing walls of the housing (the strips 20 are aligned with the walls 46, see 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771